Case: 12-11428          Date Filed: 12/06/2012   Page: 1 of 14

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11428
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 2:11-cv-00191-RWS



CARLOS H. HENRIQUEZ,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                 versus

EL PAIS Q'HUBOCALI.COM,
RODRIGO LLOREDA MENA,
ALFREDO DOMINGUEZ BORRERO,
MARIA LUCIA LLOREDA GARCES,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (December 6, 2012)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-11428       Date Filed: 12/06/2012     Page: 2 of 14

       Carlos Henriquez, proceeding pro se, appeals the dismissal of his diversity

lawsuit for lack of personal jurisdiction over the defendants, El Pais

Q’Hubocali.com (“El Pais”), a corporation registered and doing business in

Colombia, and several individuals associated with El Pais, who were also citizens

of Colombia (collectively “the defendants”).

       Henriquez, a citizen of Georgia, filed this lawsuit against the Colombian

defendants in the District Court for the Northern District of Georgia. He alleged

that the defendants published defamatory articles against him in El Pais’s

newspapers in Spanish in Colombia and that an online version of the Spanish

newspaper was visible in Georgia. After review, we affirm the district court’s

dismissal of Henriquez’s complaint for lack of personal jurisdiction over the

Colombian defendants.

                              I. BACKGROUND FACTS

A.     Subject of the Newspaper Articles

       According to Henriquez’s complaint, he and his wife had traveled to

Colombia to seek treatment for his wife’s infertility.1 After the treatment attempts

proved unsuccessful, the fertility clinic in Colombia advised the couple to retain a


       1
         Because this case was decided on a motion to dismiss, we take the facts from
Henriquez’s complaint and accept them as true. See Furry v. Miccosukee Tribe of Indians of
Fla., 685 F.3d 1224, 1226 n.2 (11th Cir. 2012).

                                              2
               Case: 12-11428       Date Filed: 12/06/2012       Page: 3 of 14

surrogate mother and provided them with a list of local women willing to become

surrogates.

       Henriquez and his wife entered into a contract with one of the listed women,

who eventually became pregnant and gave birth to twins. Although the surrogate

mother received “good financial compensation” for her services, she demanded

more money than the agreement called for. When Henriquez refused, the

surrogate mother decided to keep the children and ask for alimony. Henriquez and

his wife sued the surrogate mother in a Colombian court, which ruled in their

favor and awarded them custody of the children. Shortly thereafter, Henriquez, his

wife, and the children returned to the United States.

       The surrogate mother appealed that ruling to the highest court in Colombia.

That high court eventually issued a decision, which became public in July 2010.2

       The defendant El Pais then published articles about the case in Colombian

newspapers, and also placed the articles online, which meant they could be

accessed in the United States. According to Henriquez, the articles falsely stated

that (1) the highest court ordered the children returned to the surrogate mother,

thereby implying that Henriquez abducted the children; (2) the children were born



       2
         Henriquez’s complaint does not state exactly what “the highest court” in Colombia held
or the name of that court.

                                               3
              Case: 12-11428     Date Filed: 12/06/2012   Page: 4 of 14

as a result of Henriquez’s illicit affair with the surrogate mother; and (3) the eggs

used in the in vitro fertilization were proven to belong to the surrogate mother,

rather than Henriquez’s wife.

B.    Federal Complaint in the United States

      Based on the above facts, Henriquez’s complaint alleged two counts of

“defamation per se” and asked for compensatory and punitive damages exceeding

$75,000. Henriquez alleged that the above newspaper articles contained “false

malicious defamation injuring [his] reputation and exposing him to public hatred,

contempt and ridicule.” His complaint alleged that the district court had personal

jurisdiction over the Colombian defendants because their defamatory statements

were published in print and on their web page that was “seen in Georgia.”

      The Colombian defendants moved to dismiss the complaint for lack of

personal jurisdiction and for failure to state a claim. As to personal jurisdiction,

the defendants argued that Henriquez’s complaint failed to allege sufficient facts

to establish jurisdiction under Georgia’s long-arm statute, Ga. Code Ann. § 9-10-

91. Before the district court ruled on the defendants’ motion to dismiss,

Henriquez filed numerous exhibits, consisting mostly of images of the defendants’




                                          4
                Case: 12-11428        Date Filed: 12/06/2012         Page: 5 of 14

web pages and the advertisements contained therein.3

       More specifically, some of the exhibits are copies of the defendants’

Internet web pages containing advertisements by U.S. companies, such as

Comcast, Sprint, Allstate, and Publix.4 The online advertisements, seen on the

defendants’ web pages, appear to contain links to the websites of the U.S.

companies, such as Comcast or Allstate. A user’s clicking on these links will take

the user to the U.S. companies’ websites, which, in turn, allows the user to see that

the U.S. companies have locations in Georgia and are doing business in Georgia.

And some of Henriquez’s exhibits appear to be separate images of the U.S.

companies’ own websites, showing the companies’ Georgia locations.

       In addition to the above, Henriquez submitted copies of several web pages,

all in Spanish, from a company called Pautefacil.com, as well as a “descriptive

commentary” on the exhibits. In part of his commentary, Henriquez stated that the

Pautefacil web pages explained how the defendants obtained the advertising

customers that advertised on the defendants’ online newspapers. He stated that

Pautefacil “gets the [customers]” and “provides the customer[s]” to the


       3
        The defendants did not object to the authenticity of the exhibits in the district court, and,
therefore, we consider them part of the record on appeal.
       4
       All of the defendants’ web pages in the exhibits, and most of the advertisements on those
web pages, appear in the Spanish language.

                                                  5
             Case: 12-11428     Date Filed: 12/06/2012   Page: 6 of 14

newspapers, and that “[a]ny time people in US and Georgia click in their

computers to access service of purchase goods as result of Pautefacil.com

sponsoring Defendants, Pautefacil.com makes money and Defendants too.”

      After submitting the exhibits, Henriquez moved to amend his complaint,

indicating that those exhibits supported personal jurisdiction. In his proposed

amended complaint, Henriquez alleged that personal jurisdiction existed under

Georgia’s long-arm statute because, by targeting Henriquez and his family, the

defendants purposefully directed the defamatory publications at Georgia.

According to Henriquez, the defendants published online advertisements that

offered goods and services of companies operating in Georgia, and the defendants

thereby derived “good revenue.” He alleged that the advertisements contained

links to the companies’ Georgia locations and that one of the companies

advertised on the defendants’ website was based in Georgia.

      Alternatively, Henriquez alleged that the district court could exercise

personal jurisdiction under the federal long-arm statute, Federal Rule of Civil

Procedure 4(k), because his claims arose under federal law.

      The defendants responded that Henriquez’s amended complaint did not

support personal jurisdiction. The defendants pointed out that the advertisements

submitted by Henriquez were placed on the defendants’ websites by an “ad server”

                                         6
              Case: 12-11428     Date Filed: 12/06/2012    Page: 7 of 14

owned and operated by Pautefacil.com, a Colombian advertising company.

Because Henriquez lived in Georgia, the advertisements he saw were selected by

Pautefacil to showcase goods and services available in Georgia. The defendants

stated that El Pais’s websites did not market their own goods, but were passive

websites that disseminated news stories.

      The district court granted the defendants’ motion and dismissed the lawsuit,

concluding that Henriquez’s allegations were insufficient to establish personal

jurisdiction under subsections (1) and (3) of Georgia’s long-arm statute. The

district court noted that it had considered the additional factual allegations raised

in Henriquez’s amended complaint, but stated that those allegations did not alter

the court’s conclusion that personal jurisdiction was lacking. The district court

denied as moot several of Henriquez’s pending motions, including his motion to

amend the complaint, his motion for a conference under Federal Rule of Civil

Procedure 26(f), and his motion for summary judgment.

                                 II. DISCUSSION

A.    Personal Jurisdiction

      1.     Forum State’s Long-Arm Statute

      We apply a two-step inquiry in determining whether personal jurisdiction

exists over a nonresident defendant. Diamond Crystal Brands, Inc. v. Food



                                           7
                 Case: 12-11428      Date Filed: 12/06/2012       Page: 8 of 14

Movers Int’l, Inc., 593 F.3d 1249, 1257 (11th Cir. 2010).5 First, we examine

whether the exercise of jurisdiction is appropriate under the forum state’s

long-arm statute, and, second, whether the exercise of jurisdiction violates the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.

Id. at 1257-58. This Court has concluded that Georgia’s long-arm statute “does

not grant courts in Georgia personal jurisdiction that is coextensive with

procedural due process,” but instead “imposes independent obligations that a

plaintiff must establish for the exercise of personal jurisdiction that are distinct

from the demands of procedural due process.” Id. at 1259. “[W]e must interpret

and apply Georgia’s long-arm statute in the same way as would the Georgia

Supreme Court.” Id. at 1258.

           The two provisions of Georgia’s long-arm statute in Ga. Code. Ann.

§ 9-10-91 at issue here are subsections (1) and (3), which provide:

       A court of this state may exercise personal jurisdiction over any
       nonresident . . . , as to a cause of action arising from any of the
       acts . . . enumerated in this Code section, in the same manner as if he
       or she were a resident of this state, if in person or through an agent,
       he or she:



       5
         We review de novo a district court’s dismissal of a complaint for lack of personal
jurisdiction. Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d 1162, 1166
(11th Cir. 2005). A plaintiff who seeks the exercise of personal jurisdiction over a non-resident
defendant “bears the initial burden of alleging in the complaint sufficient facts to make out a
prima facie case of jurisdiction.” Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593
F.3d 1249, 1257 (11th Cir. 2010) (quotation marks omitted).

                                                8
                Case: 12-11428        Date Filed: 12/06/2012        Page: 9 of 14

       (1) Transacts any business within this state;
             ....
       (3) Commits a tortious injury in this state caused by an act or
       omission outside this state if the tort-feasor regularly does or solicits
       business, or engages in any other persistent course of conduct, or
       derives substantial revenue from goods used or consumed or services
       rendered in this state.

Ga. Code. Ann. § 9-10-91(1), (3).6

       Under Georgia law, the “transacts any business” provision in § 9-10-91(1)

grants personal jurisdiction over a non-resident defendant if “(1) the nonresident

defendant has purposefully done some act or consummated some transaction in

[Georgia], (2) if the cause of action arises from or is connected with such act or

transaction, and (3) if the exercise of jurisdiction by the courts of this state does

not offend traditional fairness and substantial justice.” Aero Toy Store, LLC v.

Grieves, 631 S.E.2d 734, 737 (Ga. Ct. App. 2006). Here, Henriquez has failed to

establish the second prong because his complaints have not alleged, and his

exhibits do not show, that his cause of action for defamation arose out of, or was

connected to, any business transaction in Georgia. Henriquez’s defamation claims

arose out of the defendants’ publication of defamatory news articles on their

websites, not the defendants’ placement of advertisements from U.S. companies


       6
        The long-arm statute contains four other conditions under which a court may exercise
personal jurisdiction over a non-resident, but none of the other conditions applies to this case.
See Ga. Code. Ann. § 9-10-91. A plaintiff may establish personal jurisdiction by showing the
existence of any one condition. See id.

                                                 9
             Case: 12-11428     Date Filed: 12/06/2012   Page: 10 of 14

on their websites. Thus, the district court could not exercise personal jurisdiction

under subsection (1) of Georgia’s long-arm statute, see id., and we are left to

decide whether jurisdiction existed under subsection (3).

      To establish jurisdiction under § 9-10-91(3), Henriquez had to show, among

other things, that the defendants “regularly” conducted or solicited business in

Georgia, or derived “substantial revenue from goods used or consumed or services

rendered” in Georgia. See Ga. Code. Ann. § 9-10-91(3). According to

Henriquez’s allegations and even the evidence he submitted, the defendants were

residents of Colombia and operated their business in Colombia. Their only

alleged contact with Georgia consisted of displaying advertisements of various

companies on their Internet websites, including advertisements of a company

based in Georgia. There is no allegation, much less evidence, that the defendants

secured these advertisements directly from companies in Georgia or through any

contact (telephone call, letter, or any type of communication) with any company in

Georgia. Just the opposite, the defendants obtained the advertisements from

Pautefacil.com, a Colombian ad server or advertising company. The fact that a

particular website displays an advertisement that is viewable in Georgia or shows

a company that does business in Georgia does not, by itself, mean that the website

owner had any contact with Georgia. Thus, Henriquez has failed to allege or show

that the defendants actually conducted or solicited business in Georgia, much less

                                         10
             Case: 12-11428     Date Filed: 12/06/2012    Page: 11 of 14

on a regular basis, or that they derived substantial revenue from goods used or

services rendered in Georgia. See Smith v. Air Ambulance Network, 427 S.E.2d

305, 305 (Ga. Ct. App. 1993) (stating that “mere placement of advertisements in

Georgia” was insufficient to show that a defendant purposefully transacted

business in the state, such as to establish personal jurisdiction). Accordingly,

§ 9-10-91(3) did not authorize personal jurisdiction over the defendants. Because

Henriquez failed to demonstrate jurisdiction under Georgia’s long-arm statute, we

need not decide whether jurisdiction was proper under the Due Process Clause.

See Diamond Crystal Brands, Inc., 593 F.3d at 1257-58.

      2.     Federal Rule of Civil Procedure 4(k)(2)

      Henriquez contends that personal jurisdiction existed under Rule 4(k)(2),

the “national long-arm statute.” See Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d

1286, 1291 (11th Cir. 2000). Under Rule 4(k)(2), when a defendant is not subject

to the jurisdiction of any one state, a court may “aggregate a foreign defendant’s

nationwide contacts to allow for service of process provided that two conditions

are met: (1) plaintiff's claims must arise under federal law; and, (2) the exercise of

jurisdiction must be consistent with the Constitution and laws of the United

States.” Id. (quotation marks omitted); see Fed. R. Civ. P. 4(k)(2). Because

Henriquez’s claims of defamation arose under state law, not federal law, the

district court could not exercise jurisdiction under Rule 4(k)(2).

                                          11
               Case: 12-11428       Date Filed: 12/06/2012       Page: 12 of 14

       We recognize that, in his proposed amended complaint, Henriquez

mentioned that his action arose under 42 U.S.C. § 1983 and that the defendants

violated his constitutional right to privacy. However, § 1983 grants a cause of

action only against persons who acted “under the color of state law.” Loren v.

Sasser, 309 F.3d 1296, 1303 (11th Cir. 2002). Similarly, the constitutional right to

privacy “restricts the Government’s power to regulate or intrude on activity

involving fundamental rights.” Garcia v. United States, 666 F.2d 960, 965 (11th

Cir. 1982) (emphasis added); see also Lugar v. Edmondson Oil Co., Inc., 457 U.S.

922, 936, 102 S. Ct. 2744, 2753 (1982) (“[M]ost rights secured by the Constitution

are protected only against infringement by governments.” (quotation marks

omitted)). Because Henriquez has not alleged any deprivation of rights by, or with

the help of, the state or federal government, his claims do not arise under § 1983

or the Constitution, thereby precluding personal jurisdiction under the national

long-arm statute. See Fed. R. Civ. P. 4(k)(2).7

B.     Jurisdictional Discovery

       We review the district court’s denial of discovery for abuse of discretion.


       7
         For the first time on appeal, Henriquez argues that his claims also arose under the
International Covenant on Civil and Political Rights (“ICCPR”). However, we do not review
issues raised for the first time on appeal except in five situations, none of which applies here.
See Higginbottom v. Carter, 223 F.3d 1259, 1260 (11th Cir. 2000); see also Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1332 (11th Cir. 2004) (listing the five circumstances in which
we will hear claims raised for the first time on appeal).


                                               12
             Case: 12-11428     Date Filed: 12/06/2012    Page: 13 of 14

White v. Coca-Cola Co., 542 F.3d 848, 853 (11th Cir. 2008). “[T]he plaintiff

should be given the opportunity to discover facts that would support his

allegations of jurisdiction.” Majd-Pour v. Georgiana Cmty. Hosp., Inc., 724 F.2d

901, 903 (11th Cir. 1984). However, a district court does not abuse its discretion

in dismissing the plaintiff’s action for lack of personal jurisdiction, even before

jurisdictional discovery occurs, when the plaintiff has not diligently pursued such

discovery despite the opportunity to do so. See United Technologies Corp. v.

Mazer, 556 F.3d 1260, 1280-81 (11th Cir. 2009) (affirming the district court’s

dismissal of plaintiff’s claims for lack of personal jurisdiction before the plaintiffs

conducted jurisdictional discovery). Indeed, in Mazer, we reasoned that, although

the plaintiff recognized the need for jurisdictional discovery, the plaintiff never

formally moved for such discovery and failed to take reasonable steps in seeking

discovery during the more than four months that the defendant’s dismissal motion

was pending. Id.

      In this case, Henriquez was certainly aware of the need for jurisdictional

discovery, and, in fact, submitted numerous exhibits to support his allegation that

personal jurisdiction was proper. However, Henriquez never formally moved for

any additional jurisdictional discovery and did not attempt to seek such discovery,

even though nearly six months passed between the defendants’ motion to dismiss



                                          13
               Case: 12-11428         Date Filed: 12/06/2012       Page: 14 of 14

and the district court’s order of dismissal.8 Accordingly, we cannot say that the

district court abused its discretion in dismissing Henriquez’s complaint before he

could conduct any additional discovery. See Mazer, 556 F.3d at 1280-81. In light

of the foregoing, we affirm.9

       AFFIRMED.




       8
         Henriquez did file a “motion to compel disclosure” of documents, namely, copies of
certain pages of the defendants’ newspaper, but this request appears to have concerned the merits
of Henriquez’s defamation claims rather than jurisdiction.
       9
         Henriquez’s brief raises two additional claims, namely, that the district court (1) erred in
denying his motion for a conference under Federal Rule of Civil Procedure 26(f), and (2) erred in
denying his motion for summary judgment. These arguments warrant little discussion, however.
Because the district court properly dismissed Henriquez’s complaint for lack of personal
jurisdiction, the court did not err in denying the above motions as moot.

                                                 14